Downey, C. J.
This was an action by the appellee against the appellant to foreclose a mortgage' to secure the páyment of four notes, when they should become due. The language is “ to secure the payment, when they shall become due, of four promissory notes, bearing evén date herewith,” &c.
It is insisted by the appellant that there could be no foreclosure of the mortgage until all the notes were due, and that as only two of the notes were due when the suit" was brought, the action was prematurely brought. This is the only point. This exact question was decided by this court, against the position of the appellant, in Hunt v. Harding, 11 Ind. 245.
The judgment is affirmed, with five per cent, damages and costs.